Case 2:18-cv-12731-DPH-EAS ECF No. 33 filed 09/29/20       PageID.866     Page 1 of 5




                        IN THE UNITED STATED DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                   Southern Division

 TRACY ADAMS, on behalf of herself and
 others similarly situated,
                                                Case No. 2:18-cv-12731

       Plaintiff,                               Hon. Denise Page Hood
 v.

 SETERUS, INC.,

      Defendant.
___________________________________________________________________/
 Andrew J. McGuinness (P42074)                   Ari M. Charlip (P57285)
 ANDREW J. MCGUINNESS, ESQ.                      James A. Martone (P77601)
 122 S. Main St., Ste 118                        DICKENSON WRIGHT PLLC
 P.O. Box 7711                                   2600 W. Big Beaver Road, Ste. 300
 Ann Arbor, MI 48107                             Troy, MI 48084
 Tel. (734) 274-9374                             Tel. (248) 433-7200
 drewmcg@topclasslaw.com                         acharlip@dickinsonwright.com
                                                 jmartone@dickinsonwright.com
 Scott C. Harris (admitted)
 WHITFIELD BRYSON & MASON LLP                    Counsel for Defendant
 900 W Morgan St.
 Raleigh, NC 27603
 Tel. (919) 600-5000
 scott@wbmllp.com

 Edward Maginnis
 MAGINNIS LAW, PLLC
 4801 Glenwood Avenue, Suite 310
 Raleigh, North Carolina 27612
 Tel. (919) 526-0450
 emaginnis@maginnislaw.com

 Counsel for Plaintiff and the Proposed Class
 ______________________________________/

               PLAINTIFF’S UNOPPOSED MOTION TO EXTEND TIME
                          TO SERVE EXPERT REPORT
Case 2:18-cv-12731-DPH-EAS ECF No. 33 filed 09/29/20        PageID.867    Page 2 of 5




       Plaintiff Tracy Adams, on behalf of herself and others similarly situated,

 moves the Court for an extension of time in which to serve an expert report. In

 support of this Motion, Plaintiff states as follows:

       1.     On October 11, 2019, Plaintiff filed a Motion for Partial

 Reconsideration, ECF # 22, seeking reconsideration of a portion of this Court’s

 ruling on Defendant’s motion to dismiss. ECF # 18.

       2.     On June 1, 2020, Plaintiff filed an unopposed Motion to Modify

 Scheduling Order. ECF # 30. In that motion, Plaintiff observed that the Court

 had sub judice her motion for partial reconsideration, and that the Court’s ruling

 on that motion may impact Plaintiff’s expert designations. Plaintiff’s Motion to

 Amend Scheduling Order requested a deadline for Plaintiff’s expert report of 30

 days after the Court ruled on her Motion for Partial Reconsideration.

       3.     On June 26, 2020, the Court issued an amended scheduling order

 setting September 28, 2020, as the deadline for service of Plaintiff’s expert

 report. ECF # 32. This Court has not yet ruled on Plaintiff’s Motion for Partial

 Reconsideration.

       4.     On September 25, 2020, Plaintiff’s expert, Manuel Newburger of

 Austin, Texas, suffered a broken left arm that has kept him on a narcotic

 painkiller since he was admitted to the emergency room. Mr. Newburger is

 scheduled for surgery on September 29, 2020. It is presently unknown how long



                                           1
Case 2:18-cv-12731-DPH-EAS ECF No. 33 filed 09/29/20         PageID.868     Page 3 of 5




 he will be on medication following the surgery. Mr. Newburger will require a

 several-week recuperation period post-surgery to recover from both anesthesia

 and the effects of pain medication.

       5.     Mr. Newburger is a practicing attorney, with an active consulting

 business in the field of debt collection standards and practices. He will require

 additional time after recuperation from his accident and his surgery to complete

 other pressing obligations in his professional practice.

       6.     Accordingly, Plaintiff respectfully requests, for good cause shown,

 that the Court amend its scheduling order to EITHER: (i) permit Plaintiff to

 serve an expert report 30 days after the Court rules on her pending Motion for

 Partial Reconsideration; OR (ii) permit Plaintiff to serve her expert report by no

 later than November 15, 2020, whichever occurs later.

       7.     As required by Local Rule 7.1, counsel for the parties have

 conferred, and Plaintiff’s counsel has stated via email that he does not oppose

 this requested extension.

       WHEREFORE, Plaintiff requests that the deadline for service of

 Plaintiff’s expert reports be extended to 30 days after a ruling on her Motion for

 Partial Reconsideration, or November 15, 2020, whichever later occurs.




                                          2
Case 2:18-cv-12731-DPH-EAS ECF No. 33 filed 09/29/20   PageID.869    Page 4 of 5




Dated: September 29, 2020        Respectfully submitted,




                                 Andrew J. McGuinness (P42074)
                                 ANDREW J. MCGUINNESS, ESQ.
                                 122 S. Main St., Ste 118
                                 P.O. Box 7711
                                 Ann Arbor, MI 48107
                                 Telephone: (734) 274-9374
                                 drewmcg@topclasslaw.com

                                 Scott C. Harris (admitted)
                                 WHITFIELD BRYSON & MASON LLP
                                 900 W. Morgan Street
                                 Raleigh, North Carolina 27603
                                 Telephone: (919) 600-500
                                 scott@wbmllp.com

                                 Edward H. Maginnis (admitted)
                                 MAGINNIS LAW, PLLC
                                 4801 Glenwood Avenue, Suite 310
                                 Raleigh, North Carolina 27612
                                 Telephone: 919-526-0450
                                 emaginnis@maginnislaw.com

                                 Counsel for Plaintiff and the Proposed Class




                                      3
Case 2:18-cv-12731-DPH-EAS ECF No. 33 filed 09/29/20                PageID.870      Page 5 of 5




                                    CERTIFICATE OF SERVICE

             The undersigned, an attorney, hereby certifies that on the above date a copy of the
     foregoing was filed electronically with the Court using the ECF system, which will send
     notification to all parties who have appeared through their counsel of record.

                                                   /s/ Andrew J. McGuinness
                                                     Andrew J. McGuinness
                                                     Counsel for Plaintiff and Proposed Class




                                               4
